The sickness of the family of one of the defendants at the time of the trial, so that he could not attend, was a circumstance which might have been addressed to the discretion of his Honor upon a motion to continue. But the defendants' counsel was present, knew of the sickness, did not ask for a continuance, but went into the trial by consent, upon the plaintiff's agreeing to permit to be read in evidence certain letters which he had, and which were in fact read.
When judgment has been rendered against a party by reason of his "surprise, mistake, inadvertence, or excusable neglect," the statute allows the court to vacate it at any time within a year. But this motion (289) was not supported by any of these considerations. It was a trial by consent. And we agree with his Honor that there is no ground for vacating.
PER CURIAM.                                                   Affirmed. *Page 217